DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over White, US Pub No. 20140013200 in view of Chen, CN 106550278 A.

As to claim 1 White discloses a video distribution system, comprising: 
a storage ([0034]) storing (i) first post data comprising a first post message posted by a first user belonging to a first user group and first group information indicating that the first use belongs to the first user group, and (ii) second post data comprising a second post message posted by a second user belonging to a second user group and second group information indicating that the second user belongs to the second user group ([0066] – comments from different member types (user groups) are received and stored.  As member type is known, information indicating this is stored in the storage); and 
one or more computer processors (Fig. 1B; [0036]), wherein the one or more computer processors, in response to executing computer readable instructions, effectuate operations comprising:
retrieving the first post data and the second post data from the storage; distributing a video that includes the first display area in which the first post message posted by the first user belonging to the first user group is displayed and the second display area in which the second post message posted by the second user belonging to the second user group is displayed ([0011], [0066], [0071]-[0072], [0086] – higher-priority comments (comments from users of a second group) are displayed in a second area, where the lower-priority comments (from users of a first group) are moved away from the second area, thus are not displayed in the second area), and
wherein the first display area is distinct from the second display area (Fig. 9; [0069]-[0072], [0086] – higher priority messages are displayed in a distinct top-most location, while lower priority message are displayed in distinct lower positions).
White does not disclose: determining, based on the first post data, that the first post message is to be displayed in a first display area of a video, the first display area being for displaying post messages posted by users belonging to the first user group; determining, based on the second post data, that the second post message is to be displayed in a second display area of the video, the second display area being for displaying post messages by users belonging to the second user group; selecting a first display area for displaying the first post message based on the first user belonging to the first user group; selecting a second display area for displaying the second post message based on the second user belonging to the second user group; wherein in the second display area the first post message posted by the first user belonging to the first user group is not displayed.
However, in an analogous art, Chen discloses: 
determining, based on the first post data, that the first post message is to be displayed in a first display area of a video, the first display area being for displaying post messages posted by users belonging to the first user group; determining, based on the second post data, that the second post message is to be displayed in a second display area of the video, the second display area being for displaying post messages by users belonging to the second user group; selecting a first display area for displaying the first post message based on the first user belonging to the first user group; selecting a second display area for displaying the second post message based on the second user belonging to the second user group; wherein in the second display area the first post message posted by the first user belonging to the first user group is not displayed (Fig. 2; [0013], [0036]-[0042] – messages distributed with the video are divided into first and second areas 10 and 20 based on a determination of what groups the posting users belong to.  [0068] - groups are public).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of White with the teachings of Chen by displaying the high-priority comments (such as those described by White [0070]-[0071]) and general comments in grouped windows.  The motivation for this modification is provided by Chen [0017] and [0046], which states that separating the comments in this manner would result in an improved user interface that enables relevant information to be more easily recognized.

As to claim 2 White discloses that the second user group includes a smaller number of users than the first user group ([0071], [0086] – the second user group is a VIP group, smaller by definition than the group of “ordinary viewers”).  

As to claim 3 White discloses that the first post message is moved in a first direction in the first display area ([0086] – when a higher-priority comment is placed at the top-most position, existing comments (first post messages) are moved down).

As to claim 4 White disclose that the second post message is moved in a second direction in the second display area, the second direction is different from the first direction ([0055], [0070] – second post messages are moved up after their display duration expires).  

As to claim 7 White discloses that a moving speed of the second post message in the second display area is slower than a moving speed of the first post message in the first display area ([0070] – second user group comments are displayed for a longer duration, thus their moving speed is slower than that of the ordinary viewers).  

As to claim 8 White discloses that a wherein a time period in which the second post message is displayed in the second display area is longer than a time period in which the first post message is displayed in the first display area ([0070]). 
 
As to claim 9 White discloses that information other than the first post message is also displayed in the first display area (Fig. 4 – usernames, comment post times, etc are displaying along with the first post message).  

As to claim 10 White discloses that the storage further stores an electronic gift provided from the first user and/or the second user ([0071] – VIP users have paid a fee, or gift.  This is stored at the server to determine comment priority).  

As to claim 11 White discloses that the information other than the first post message includes a notification indicating that provision of the electronic gift has been performed ([0072]).

As to claim 12 White discloses that the second user is a user who provides the electronic gift whose parameter satisfies a predetermined condition ([0071]).  

As to claim 21 White discloses that the first display area is included in the video in a first distribution period, and the second display area is included in the video in a second distribution period ([0058], [0070]-[0071]).

As to claims 22 and 23 see rejection of claim 1.

As to claim 26 Chen discloses that the second post message posted by the second user belonging to the second user group is not displayed in the first display area during distribution of the video, and the first post message posted by the first user belonging to the first user group is not displayed in the second display area during distribution of the video (Fig. 2; [0013], [0036]-[0042], [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over White and Chen in view of Latulipe et al., US Pub NO. 20130145269.

As to claim 5 White fails to disclose that the second direction is changed in accordance with a first command included in the second post message.  
However, in an analogous art, Latulipe discloses enabling a comment movement direction to be changed in accordance with a first command included in the second post message ([0112]-[0114]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of White with the teachings of Latulipe, the rationale being to improve user interaction with the content.

As to claim 6 Latulipe discloses that a position where the second 60post message is initially displayed in the second display area is changed in accordance with a second command included in the second post message ([0112]-[0114]).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over White and Chen in view of McCrea et al., US Pub No. 20110288912.

As to claim 13 White fails to disclose that the second user is a user who 61viewed the video more than a predetermined number of times.  
However, in an analogous art, McCrea discloses a social television system that offers rewards, by placing the user into a different group of users, when the user has viewed a video more than a predetermined number of times ([0076]-[0078], [0080]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of White with the teachings of McCrea by enabling users in the first group to be upgraded to the second group when the content has been viewed a certain number of times.  The rationale for such a modification would have been to encourage and incentivize content viewing, thereby increasing viewership.

As to claim 14 McCrea discloses that the first user is withdrawn from the first user group and belongs to the second user group when the first user has posted the first post message a predetermined number of times ([0080] – users are rewarded for posting a certain number of comments).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of White with the teachings of McCrea by enabling users in the first group to be upgraded to the second group when a certain number of comments have been posted.  The rationale for such a modification would have been to encourage and incentivize content interaction, thereby increasing viewership.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White and Chen in view of Davis et al., US Pub No. 20190102929 (with support in provisional application 62/567,688).

As to claim 15 White fails to disclose that the video includes an animation of a character object generated based on one or more motions of an actor.  
However, in an analogous art, Davis discloses video that includes an animation of a character object generated based on one or more motions of an actor (Fig. 2; [0011], [0264]-[0266]).  
It would have been obvious to the skilled artisan at the time the invention was effectively filed to modify the system of White with the teachings of Davis, the rationale being to provide content that is more likely to draw the interest of certain demographic groups.

As to claim 18 Davis discloses: a camera, wherein the video includes an image of a virtual space created based on tracking information of an active sensor selected from among the camera ([0045], [0067] – tracking data is generated using a sensor to generate the virtual space).  
The system of White and Davis fails to disclose two or more cameras.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  Therefore it would have been obvious to the skilled artisan to modify the system of White and Davis to include plural cameras with active sensors, the rationale being to enable multiple camera angles to be captured and rendered as virtual objects, thereby providing more appealing content to the viewers. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over White, Chen, and Davis, as applied above, and further in view of Maruyama, US Pub No. 20170223422.

As to claim 16 White fails to disclose that at least a part of the second display area is disposed behind the character object.  
However, in an analogous art, Maruyama discloses comments in a display area disposed behind a character object (Fig. 14 and its description).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of White and Davis with the teachings of Maruyama, the rationale being to provide a more visually appealing display of comments by not allowing comments to occlude the characters.

As to claim 17 Maruyama discloses that when the first display area overlaps with the character object, the character object is disposed behind the first display area (Fig. 11A and its description).  

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over White and Chen in view of Iwaki, US Pub No. 20200014982.

As to claim 24 White fails to disclose that the video includes a display image and wherein the display image of the video includes the first display area and the second display area.
However, in an analogous art, Iwaki discloses a video that includes a display image and wherein the display image of the video includes the first display area and the second display area (Fig. 6; [0054] – comment areas (first and second display areas) are included within the display image).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of White with the teachings of Iwaki, the rationale being to enable full screen display of the video while also allowing users to view comments, thereby providing an improved user experience.

As to claim 25 Iwaki discloses that the first display area and the second display area are superimposed on the video (Fig. 6).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J HANCE/Primary Examiner, Art Unit 2423